

116 S2877 RS: Terrorism Risk Insurance Program Reauthorization Act of 2019
U.S. Senate
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 313116th CONGRESS1st SessionS. 2877IN THE SENATE OF THE UNITED STATESNovember 14, 2019Mr. Tillis (for himself, Ms. Smith, Ms. McSally, Mr. Menendez, Mr. Perdue, Mr. Van Hollen, Mr. Cramer, Ms. Cortez Masto, Mr. Moran, Ms. Sinema, Mr. Rounds, Mr. Schatz, Mr. Scott of South Carolina, Mr. Schumer, Mr. Crapo, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsDecember 3, 2019Reported by Mr. Crapo, without amendmentA BILLTo reauthorize the Terrorism Risk Insurance Act of 2002, and for other purposes.
	
 1.Short titleThis Act may be cited as the Terrorism Risk Insurance Program Reauthorization Act of 2019. 2.7-year extension of Terrorism Risk Insurance Program (a)Termination dateSection 108(a) of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended by striking 2020 and inserting 2027.
 (b)Timing of mandatory recoupmentSection 103(e)(7)(E)(i) of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended—
 (1)in subclause (I)— (A)by striking 2017 and inserting 2022; and
 (B)by striking 2019 and inserting 2024; (2)in subclause (II)—
 (A)by striking 2018 and inserting 2023; (B)by striking 2024 and inserting 2029; and
 (C)by striking 2019 and inserting 2024; and (3)in subclause (III)—
 (A)by striking 2024 and inserting 2029; and (B)by striking 2019 and inserting 2024.
 (c)Ongoing reports regarding market conditions for terrorism risk insuranceParagraph (2) of section 104(h) of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended—
 (1)by redesignating subparagraphs (B) through (E) as subparagraphs (C) through (F), respectively; and (2)by inserting after subparagraph (A) the following new subparagraph:
					
 (B)an evaluation of the availability and affordability of terrorism risk insurance, which shall include an analysis of such availability and affordability specifically for places of worship;.
 (d)Study and report on cyber terrorismNot later than the expiration of the 180-day period beginning on the date of the enactment of this Act, the Comptroller General of the United States shall conduct a study and report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate, which shall—
 (1)analyze and address— (A)overall vulnerabilities and potential costs of cyber attacks to the United States public and private infrastructure that could result in physical or digital damage;
 (B)whether State-defined cyber liability under a property and casualty line of insurance is adequate coverage for an act of cyber terrorism;
 (C)whether such risks can be adequately priced by the private market; and (D)whether the current risk-share system under the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is appropriate for a cyber terrorism event; and
 (2)set forth recommendations on how Congress could amend the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) to meet the next generation of cyber threats.December 3, 2019Reported without amendment